—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered September 5, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find that the defendant knowingly, voluntarily, and intelligently waived his right to appeal in exchange for the imposition of a reduced sentence (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.